DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 10/4/22, all requested changes to the specification and claims have been entered.  Claims 1-19 were previously and are currently pending.

Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive.  The applicant argues that the prior art of Song (US2021/0241015) does not teach or fairly suggest the limitation of “wherein points on the saliency map reflect edge locations and detail locations of the image to be detected”.
The Examiner disagrees and the rejection is maintained below.  Song discloses, see paragraph 59, wherein the second feature map, corresponding to claimed “saliency map”, discloses a plurality of feature points indicating a probability or confidence of the feature point being a region center point of a region where the target is located in the image.  The target comprising, for example, a face, body or hands (paragraph 24).  Faces, bodies and hands, for example, comprise edges and other details and thus the plurality of feature points in the second feature map reflect/mirror the location of details and edges of the target in the image from which target region center points are subsequently determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 10, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0241015 to Song et al. (“Song”).

As to claim 1, Song discloses a method for identifying key point locations in an image, comprising: 
obtaining an image to be detected, and obtaining a feature map and a saliency map of the image to be detected (Figs. 1, 3, 4; paragraphs 42, 47-49, 54-63 and 99-102, wherein the first feature map obtained at step “S11” corresponds to the “feature map” claimed and the second feature map obtained at step “S12” corresponds to the “saliency map” claimed), wherein points on the saliency map reflect edge locations and detail locations of the image to be detected  (paragraph 59, wherein the second feature map, corresponding to claimed “saliency map”, discloses a plurality of feature points indicating a probability or confidence of the feature point being a region center point of a region where the target is located in the image.  The target comprising, for example, a face, body or hands (paragraph 24).  Faces, bodies and hands, for example, comprise edges and other details and thus the plurality of feature points in the second feature map reflects/mirrors the location of details and edges of the target in the image from which target region center points are subsequently determined); 
generating a score response map of the image to be detected based on the feature map of the image to be detected (Figs. 1, 3, 4; paragraphs 42, 47-49, 64-78 and 99-102, wherein the third feature map generated corresponds to the “score response map” that is generated based on the first feature map); 
obtaining a first key point location of a key point on the score response map (paragraphs 70-73, wherein key point locations of the third feature map are obtained for further processing); 
obtaining a second key point location of the key point mapped on the image to be detected based on the first key point location (paragraphs 72-73, wherein first key point locations are processed using equation “1” to obtain second key point locations); and 
correcting the second key point location based on the saliency map (paragraphs 74-78, wherein second key point locations are further processed/corrected using equation “2” and based on the first region (i.e. region suggestion box) obtained from the second feature map (i.e. saliency map)).

As to claim 7, Song discloses the method according to claim 1, wherein a resolution of the feature map is smaller than a resolution of the image to be detected (paragraph 47, wherein the first feature map is a reduced scale (i.e. smaller resolution) of the image).  

	As to claim 10, please refer to the rejection of claim 1 above.  Song further discloses one or more processors and a memory storing instructions executable by the one or more processors wherein the one or more processors are configured to perform the steps of claim 1, see paragraph 49.

	As to claim 16, please refer to the rejection of claim 7 above.

	As claim 19, please refer to the rejection of claim 1 above.  Song further discloses a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement the method of claim 1, see paragraphs 149-150.

Allowable Subject Matter
Claims 2-6, 8, 9, 11-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665